DETAILED ACTION
Status of this application
1. 	This communication is a first office action Non-Final Rejection on the merits in response to the filing of the response to non-compliant response and election / restriction filed on 07/20/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election of Species A (Group 1) in the reply filed on 07/20/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). The applicant did not specifically pointed out why there is no serious burden to examine all the claims.
A mere broad allegation that the requirement is in error does not comply with the requirement of 37 CFR 1.111. Thus the required provisional election (see MPEP § 818.01(b)) becomes an election without traverse if accompanied by an incomplete traversal of the requirement for restriction.
Furthermore, in response to applicant’s broad allegation, this is not found persuasive because it would be a serious burden for searching the non-elected species (Group 2) as their variable configurations require different search queries/strategies since these are directed to different embodiments and diverse and distinct method for obtaining optimal power transfer efficiency between the transmitter and an alignment device is obtained by achieving particular controlling steps, 
therefore claims 19-20 are withdrawn from consideration. 
Additionally, when two or more independent and distinct inventions are presented for examination, the examiner may make a restriction requirement if a serious burden exists. In the reply to the restriction requirement, applicant must elect one invention for examination, therefore is not permissible to elect a second invention for examination (see MPEP 818).
For applicants information, see MPEP 809.02(a), specifically, where restriction between species is appropriate (see MPEP § 808.01(a)) the examiner should send a letter including only a restriction requirement). 
The particular reasons relied on by the examiner for holding that the inventions as claimed are either independent or distinct were concisely stated in the requirement for restriction/election sent on 03/03/2020.  
Action as follows should be taken:
(A) Identify generic claims or indicate that no generic claims are present. See MPEP § 806.04(d) for definition of a generic claim.
(B) Clearly identify each (or in aggravated cases at least exemplary ones) of the disclosed species, to which claims are to be restricted. The species are preferably identified as the species of figures 1, 2, and 3 or the species of examples I, II, and III, respectively. In the absence of distinct figures or examples to identify the several species, the mechanical means, the particular material, or other distinguishing characteristic of the species should be stated for each species identified. If the species cannot be conveniently identified, the claims may be grouped in accordance with the species to which they are restricted. Provide reasons why the species are independent or distinct.
(C) Applicant should then be required to elect a single disclosed species under 35 U.S.C. 121, and advised as to the requisites of a complete reply and his or her rights under 37 CFR 1.141.
Therefore, the requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-12,15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al US Patent Application Publication (2013/0024059 A1).
Regarding claim 1, Miller et al discloses an alignment device (Differential flux measurement device, Figs 7-10) comprising: 
a coil (secondary coil) configured to generate an induced voltage from a magnetic field, or an electrode configured to generate an induced voltage from an electric field (see Figs 1-2,5-10; par. [0060]-[0065]); and 
a comparator (Fore-aft differential flux comparator, Left-right differential flux comparator) configured to compare the induced voltage to a threshold voltage and activate an indicator (Vehicle alignment HMI) based on the comparison (see Figs 1-2,5-10; par. [0060]-[0067], [0075]-[0078],[0087]-[0090], [0103]; claim 5). 
In addition, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). (see MPEP 2114).
	Furthermore, it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (See MPEP 2114).
Regarding claim 2, Miller et al discloses the alignment device of claim 1, wherein the induced voltage is proportional to the strength of the magnetic field intersecting the coil, or to the electric field intersecting the electrode (see Figs 1,5-10; par. [0009], [0010],[0064]-[0066],[0069],[0073], [0085, [0102]; claim 1-2,5,8,19).
Regarding claim 3, Miller et al discloses the alignment device of claim 1, wherein the alignment device (Differential flux measurement device, Figs 7-10) is configured to align a transmitter (charging device: primary transmit pad, Fig 7) and a receiver (secondary coil, Fig 7) for optimal power transfer efficiency (see Figs 1-2,5-10; abstract; par. [0004], [0006],[0063], [0104], [0112]).
Regarding claim 4, Miller et al discloses the alignment device of claim 1, wherein the alignment device (Differential flux measurement device, Figs 7-10) is configured to align a transmitter coil (charging device: primary transmit pad coil, Fig 7) and a receiver coil (secondary coil, Fig 7) for optimal power transfer efficiency (see Figs 1-2,5-10; abstract; par. [0004], [0006],[0063], [0104], [0112]).
Regarding claim 5, Miller et al discloses the alignment device of claim 1, wherein the alignment device (Differential flux measurement device, Figs 7-10) is configured for use with a high frequency wireless power transfer system (see Figs 1-2,5-10; abstract; par. [0028],[0050]-[0051],[0059]).
Regarding claim 6, Miller et al discloses the alignment device of claim 1, wherein the coil or electrode forms part of a field detection unit (FDU) (see Figs 1-2,5-10; par. [0035]-[0036],[0058]-[0059]).
Regarding claim 7, Miller et al discloses the alignment device of claim 6, wherein the FDU comprises at least one tuning capacitor (tuning cap) configured to tune the coil (see Figs 1-2,5-10; par. [0035]-[0036],[0058]-[0059]).
Regarding claim 8, Miller et al discloses the alignment device of claim 6, wherein the FDU comprises a rectifier (current rectification circuit, Fig 2) configured to rectify the induced voltage from alternating current (AC) to direct current (DC) (see Figs 1-2,5-10; par. [0034]-[0036],[0052], [0075],[0077], [0087]; claim 6).
Regarding claim 9, Miller et al discloses the alignment device of claim 6, wherein the FDU comprises at least one diode configured to add capacitors to the coil to decrease a resonant frequency of the coil (see diodes in Figs 1-2,8-10; par. [0076], [0088] and claim 7).
Regarding claim 10, Miller et al discloses the alignment device of claim 6, wherein the alignment device comprises a plurality of FDUs (LL,RL,FL, AL, Figs 8-10), each FDU comprising an individual coil configured to generate an induced voltage from a magnetic field, or an individual electrode configured to generate an induced voltage from an electric field (see Figs 1,7-10; par.[0022]-[0024],[0069],[0072],[0083]-[0084],[0095],[0099]).
Regarding claim 11, Miller et al discloses the alignment device of claim 10, wherein the alignment device comprises four FDUs (LL,RL,FL, AL, Figs 8-10) orthogonally positioned with respect to each other in a plane (see Figs 1,7-10; par.[0022]-[0024],[0069],[0072],[0083]-[0084],[0095],[0099]).
Regarding claim 12, Miller et al discloses the alignment device of claim 11, wherein the FDUs (LL,RL,FL, AL, Figs 8-10) are positioned equidistant to each other in the plane (see Figs 1,7-10; par.[0022]-[0024],[0069],[0072],[0083]-[0084],[0095],[0099]).
Regarding claim 15, Miller et al discloses the alignment device of claim 6, wherein each FDU (LL,RL,FL, AL, Figs 8-10)  is associated with an individual indicator (see Figs 1-2,6-10, particularly Fig 10 in which discloses the Fore-aft differential flux comparator and the left-right differential flux comparator associated with the Vehicle alignment HMI; par. [0020], [0021],[0024], [0060]-[0061],[0063]-[0066],[0069],[0095],[0103]).
Regarding claim 16, Miller et al discloses the alignment device of claim 1, wherein the comparator forms part of a main board (on-board charging and sensing devices) (see Figs 1-2,6-10; par. [0020], [0021],[0024], [0060]-[0061],[0063]-[0066],[0069],[0095],[0103]).
Regarding claim 17, Miller et al discloses the alignment device of claim 16, wherein the main board further comprises at least one of the indicator (HMI, Figs 7,10), a voltage divider configured to scale down voltage, and a sensitivity control configured to control the threshold voltage (see Figs 1-2,6-10; par. [0020], [0021],[0024], [0060]-[0061],[0063]-[0066],[0069],[0095],[0103]).
Regarding claim 18, Miller et al discloses the alignment device of claim 1, further comprises a spirit level (see Figs 1-2,6-10; par. [0038],[0048]).
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al US Patent Application Publication (2013/0024059 A1).
Regarding claim 13, Miller et al discloses the alignment device of claim 10 except for wherein the alignment device comprises five FDUs orthogonally positioned with respect to each other in a plane, 
Miller et al discloses the alignment device wherein the alignment device comprises four FDUs (LL,RL,FL, AL, Figs 8-10)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the alignment device comprises five FDUs orthogonally positioned with respect to each other in a plane , since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F .2d272, 205 USPQ 215 (CCPA 1980).
In addition by including five FDUs does not produce any new or unexpected results.
Regarding claim 14, Miller et al discloses the alignment device of claim 13, wherein four FDUs (LL,RL,FL, AL, Figs 8-10) are positioned equidistant to a central FDU in the plane (see Figs 1,7-10; par.[0022]-[0024],[0069],[0072],[0083]-[0084],[0095],[0099]).



Examiner Note
8.	The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al (US 2019/0118657 A1) discloses an external vehicle charging system in which has a processor connected to inductive coils and a sensor. The processor determines a first threshold distance between a first inductive coil and a second inductive coil to reduce or eliminate interference between the first and second inductive coils. The processor activates the first inductive coil and the second inductive coil so that the first inductive coil and the second inductive coil align with one or more inductive loops based on a detected position and the first threshold distance so that the first inductive coil is spaced apart from the second inductive coil by the first threshold distance.
Kawashima (US 2015/0094887 A1) discloses the wireless power receiver in which has first inductive element configured to receive wireless charging power from a transmitter, and a second inductive element, laterally separated from the first, configured to receive wireless charging power from the transmitter. A position detector determines a lateral position of the receiver relative to the transmitter based on characteristics of the first and second inductive elements.
Jones et al (US 2013/0021168 A1) discloses Transmit Pad Inspection Device For Wireless Power Transfer Electric Vehicle Supply Equipment Utilized For Providing Wireless Power Transfer To Charge Electric Vehicle, Has Determination Unit Determining Output Power Delivered To Load, the device has a magnetic coupling device comprising an inductive circuit magnetically coupled to a primary circuit of a charging device in a transmit pad as a secondary circuit through an alternating current (AC) magnetic field. A controllable load bank is connected to the magnetic coupling device. A determination unit determines input power applied to the primary circuit through communication with a device configured to measure the input power. Another determination unit determines output power delivered to a load in the controllable load bank.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836